DETAILED ACTION
1.	The Amendment filed 02/18/2021 has been entered. Claims 1-5 in the application remain pending and are currently being examined.  Claim 5 is new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/19/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
4.	The double patenting rejections on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-5 of US Patent No. 10,835,920 (reference application) are withdrawn per 02/22/2021 approved terminal disclaimer.

Claim Rejections - 35 USC § 102
5.	Claims 1-5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Soma et al. (US 2010/0071271 A1) hereinafter Soma.
Regarding claim 1, the recitation “for holding a die… used for cutting the workpiece thereby generating a stream of swarf particles due to the cutting of the workpiece directed towards cavity of the die, and wherein the stream of swarf particles gets deposited as multiple coating layers in the cavity”, this recitation is a statement of In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further, the recitation of "die" is being interpreted as a surface or a deposition region on a substrate being coated or wherein deposition is taking place. Although 
	As regards to claim 1, Soma discloses an apparatus ([0045]; fig 2), comprising: 
a grinding wheel holder 31 for holding a cover surface 34 ([0045]; [0055]-[0058]; fig 2); 
a workpiece supporting apparatus 33 for securing a workpiece W ([0045]; [0058]; fig 2); and 
an abrasive grinding wheel 10 mounted at a predefined height over the workpiece supporting apparatus 33, wherein the abrasive grinding wheel 10 is rotating, on a cutter wheel spindle 32 at a predefined Rotations Per Minute (RPM) used for cutting the workpiece W thereby generating a stream of swarf particles due to the cutting of the workpiece W directed towards an opening (interior of cover surface) of the cover surface 34, and wherein the stream of swarf particles gets deposited as multiple coating layers in the opening ([0045]; [0055]-[0059]; fig 2). 
As regards to claim 2, Soma discloses an apparatus ([0045]; fig 2), wherein a material of the workpiece W is steel ([0059]; fig 2). 
Regarding claim 3, the recitation “having a shape including at least one of: spherical, needle, or platelet, and wherein the shape is interchanged based on a set of cutting variables”, this recitation is a statement of article worked upon, process expressions relating the apparatus to contents thereof and intended use which does not In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 3, Soma discloses an apparatus ([0045]; fig 2), wherein the stream of swarf particles can have a shape including at least one of: spherical, needle, or platelet, and wherein the shape can be interchanged based on a set of cutting variables ([0045]; [0055]-[0059]; fig 2). 

Regarding claim 5, the recitation “a range of predefined Rotations per Minute (RPM) is up to 3800”, this recitation is a statement of article worked upon, process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Soma since Soma meets all the structural elements of the claim and is capable of rotating the abrasive grinding wheel at a RPM up to 3800, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to 
As regards to claim 5, Soma discloses an apparatus ([0045]; fig 2), wherein a range of predefined Rotations per Minute (RPM) of the abrasive grinding wheel 10 can be up to 3800 (grinding operations are implicitly more than 1 RPM and can implicitly be less than 3800 based on motor speed controlled by a user) ([0045]; [0055]-[0059]; fig 2).

Response to Arguments
6.	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Soma fails to disclose the feature “an abrasive cutting wheel mounted at a predefined height over the vice, wherein the abrasive cutting wheel is rotating on a cutter spindle at a predefined Rotations Per Minute (RPM) used for cutting the workpiece thereby generating a stream of swarf particles due to the cutting of the workpiece directed towards cavity of the die, and wherein the stream of swarf particles gets deposited as multiple coating layers in the cavity ” as claimed in the claim 1 of the Applicant’s invention. 
The grinding process in Soma is nowhere related to generation of swarf particles deposited as multiple coating layers in the cavity, as claimed in features of claim 1 of the Applicant’s invention.
(b) Each dependent Claim 2-5 depends on and include features of independent claim 1, which is shown to be allowable for the reasons given above.

7.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 1, the recitation “for holding a die… used for cutting the workpiece thereby generating a stream of swarf particles due to the cutting of the workpiece directed towards cavity of the die, and wherein the stream of swarf particles gets deposited as multiple coating layers in the cavity”, this recitation is a statement of article worked upon, process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Soma since Soma meets all the structural elements of the claim and is capable of being used for cutting the workpiece thereby generating a stream of swarf particles due to the cutting of the workpiece directed towards cavity of the die, and wherein the stream of swarf particles gets deposited as multiple coating layers in the cavity, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further, the recitation of "die" is being interpreted as a surface or a deposition region on a substrate being coated or wherein deposition is taking place. Although Applicant may be his/her own lexicographer, the well-understood art meaning of the term differs from the Applicant's use, therefore causing confusion as to the scope of Applicant's claim. The well-understood art meaning of the term “die” is an extruder or head or header or any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material. 
	As regards to claim 1, Soma explicitly discloses an abrasive grinding wheel 10 mounted at a predefined height over the workpiece supporting apparatus 33, wherein the abrasive grinding wheel 10 is rotating, on a cutter wheel spindle 32 at a predefined Rotations Per Minute (RPM) ([0045]; [0055]-[0059]; fig 2).
	Examiner respectfully contends utility need not be disclosed nor the same for an anticipation rejection. In order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 22 USPQ2d 1671 (Fed. Cir. 1992) (The application claimed compounds used in ophthalmic compositions to treat dry eye syndrome. The examiner found a printed publication which disclosed the claimed compound but did not disclose a use for the compound. The court found that the claim Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 8 USPQ2d 1001, 1013 (Fed. Cir. 2006) ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.").
Further, Applicants arguments are not commensurate with the breadth of the currently amended claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Rotation of the grinding wheel on the spindle generates a high temperature due to the friction between the workpiece and the abrasive cutting wheel. The high temperature and high velocity is generated due to the relative motion between
the rapidly rotating abrasive cutting wheel and a stationary workpiece. The temperature of the stream of swarf particles may be around 660 degree Celsius. A thickness of the abrasive cutting wheel 110 may be 3 millimeters (mm). The high temperature of the stream of swarf particles 112 may be a result of the friction between the abrasive cutting wheel 110 and the workpiece 108. Due to such a high temperature, swarf particles 112 may get adhered to each other inside the cavity of the die 104. During the cutting process, friction occurs between the abrasive wheel 110 and the workpiece 108. As a result of that a stream of hot randomly sized swarf particles 112 is generated and directed towards the cavity of the die 104. Consequently, the workpiece 108 material directly converts into the stream of randomly sized swarf particles 112, which will directly deposit into the cavity of the die 104. After cooling down of the stream of swarf particles 112 in cavity of the die 108, the shape of a final object is determined by shape of the cavity.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-5 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

Conclusion
8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717